147 A.2d 767 (1959)
Robert C. SCOTT, Jr., Appellant,
v.
UNITED STATES, Appellee.
No. 2302.
Municipal Court of Appeals for the District of Columbia.
Submitted December 22, 1958.
Decided January 19, 1959.
John McDaniel, Jr., Washington, D. C., for appellant.
Oliver Gasch, U. S. Atty., Carl W. Belcher and Jerome A. Cohen, Asst. U. S. Attys., Washington, D. C., for appellee.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
HOOD, Associate Judge.
This is an appeal from a conviction of petit larceny. The only error claimed is admission in evidence of appellant's confession. The claim is that the confession was illegally admitted because obtained while appellant was being held under an unlawful arrest. The claim of unlawful arrest is based on the fact that the arrest was without a warrant.
The evidence of the complaining witness justified a finding that on February 24, 1958, appellant entered the library of American University and took a wallet from complaining witness's purse while she was temporarily absent from her desk. Appellant was not apprehended until July 3, 1958, and his arrest occurred under the following circumstances. On that day a police officer who had been investigating reports of a number of thefts at the University and who had a "look-out" for a person answering appellant's description, received a radio call to investigate a housebreaking in the library of the University. As he and his fellow officer drove up to the University they were told by a young lady  not the complaining witness in this case  that the man sought had just left the library and had entered a building across the way. At that moment appellant, who fitted the "look-out" description, came out of the other building and the young lady said: "That's him." Appellant looked at them and "took off" in the opposite direction, paying no heed to the officer's demand that he stop. After a three-block chase he was apprehended and taken to No. 8 precinct. There he freely admitted a number of thefts including that of February 24, 1958.
*768 Appellant's argument is that he was charged with and convicted of petit larceny, a misdemeanor (Code 1951, Supp. VI, 22-2202), and that the officer had no right to arrest without a warrant for a misdemeanor not committed in his presence. This argument ignores the fact that the officer's information relating to the offense of February 24 gave him probable cause to believe that appellant had entered the building with intent to steal. The entering of a building with intent to commit any offense is a felony. Code 1951, 22-1801. Appellant's appearance fitted the "look-out" description, and we think it is clear he was arrested because suspected on reasonable grounds of having committed a felony. Under the circumstances no warrant was needed and the arrest was lawful. The fact that the District Attorney saw fit to reduce the charge from housebreaking to petit larceny does not change the circumstances of the arrest. The same factual situation may result in convictions of both housebreaking and larceny.
Affirmed.